DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 12-13, 15-18, 20, 23-25, 27-28 and 30-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-9, 12, 14-17, 20, 22, 26 and 29 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Das et al. in U.S. Patent Publication 2011/0172906.
	Regarding claim 1, Das et al. teaches:
	determining, by a processor of a mobile device (see “executable by a processor of a mobile station”, [0021]; [0036]), that the mobile device is approaching a portal between a first navigation domain and a second navigation domain (see “routing scenario including an indoor area 1110 and an outdoor area 1120…a starting POI 1115 may be located in indoor area 1110, and a destination POI 1125 may be located in outdoor area 1120…1130, 1140, and 1150 located at exits leading from indoor area 1110 to outdoor area 1120…”, [0059] and Fig. 11; [0017]); 
	displaying, on a display device of the mobile device (see “executable by a processor of a mobile station”, [0021]; [0036]; see “graphical user interface”, [0005]), a merged map concatenating a map of the first navigation domain with a map of the second navigation domain (see “a diagram illustrating an example routing scenario including an indoor area and an outdoor area”, [0017], Fig. 11; [0059]); 
	showing location of the mobile device on the map of the first navigation domain prior to the mobile device transiting through the portal (see “a diagram illustrating an example routing scenario including an indoor area and an outdoor area”, [0017], Fig. 11 & 13; [0059]; see “A routing solution may be displayed on a graphical user interface, for example, on a mobile station to aid a pedestrian or motorist in traversing a path to a destination point”, [0022]; see “a map may comprise information that may be displayed on a mobile station or other computing platform. A map may further comprise one or more points of interest”, [0034]; [0047], [0056]); and 
	then showing location of the mobile device on the map of the second navigation domain (Figs. 11 & 13; see “A routing solution may be displayed on a graphical user interface, for example, on a mobile station to aid a pedestrian or motorist in traversing a path to a destination point”, [0022]; see “a map may comprise information that may be displayed on a mobile station or other computing platform. A map may further comprise one or more points of interest”, [0034]; [0047], [0054]).
	Regarding claim 2, Das et al. teaches the limitations as indicated above. Further, Das et al. teaches wherein the first navigation domain is indoor and the second navigation domain is outdoor (see “routing scenario including an indoor area 1110 and an outdoor area 1120…a starting POI 1115 may be located in indoor area 1110, and a destination POI 1125 may be located in outdoor area 1120…1130, 1140, and 1150 located at exits leading from indoor area 1110 to outdoor area 1120…”, [0059] and Fig. 11).
	Regarding claim 4, Das et al. teaches the limitations as indicated above. Further, Das et al. teaches wherein determining that the mobile device is approaching the portal further comprises: receiving, by the mobile device, first location data from a lodestar device associated with the first navigation domain (see “the use of a system utilizing maps marked with one or more positions of interest (POI) that may individually comprise one or more location context identifiers (LCI). One or more maps within an example navigation system may be associated with an LCI. In an aspect, a map may be uniquely identified by an LCI…the term "point of interest" relates to any point on a map that may identify a transition from one area to another area. Example POIs may include…external doors, internal doors…”, [0024]); Page 3 of 20Appl. No. 16/578,933 
	Amdt. dated April 12, 2021 Reply to Office Action of February 11, 2021determining from the first location data that the mobile device is approaching the portal from the first navigation domain into the second navigation domain (see “…In an aspect, a map may be uniquely identified by an LCI…the term "point of interest" relates to any point on a map that may identify a transition from one area to another area. Example POIs may include…external doors, internal doors… detection that the mobile station has reached the point of interest, which, for this example, corresponds to a location of an entrance to a building, a second map identified by a location context identifier”, [0024]-[0026]).
	Regarding claim 5, Das et al. teaches the limitations as indicated above. Further, Das et al. teaches wherein receiving the first location data further comprises receiving the first location data from the lodestar device in the form of a beacon (see “mobile station 200 comprises an SPS receiver 210 and a wireless communication transceiver 220. Thus, mobile station 200 may communicate with one or more SPS such as SPS 110 and one or more terrestrial wireless networks, such as wireless communication network 120, which may comprise a cellular network in an aspect, or may comprise a WLAN”, [0035]; see “A WLAN may comprise an IEEE 802.11x network, and a WPAN may comprise a Bluetooth network”, [0070]; Fig. 1), the first location data indicating location of the portal (see “…In an aspect, a map may be uniquely identified by an LCI…the term "point of interest" relates to any point on a map that may identify a transition from one area to another area. Example POIs may include…external doors, internal doors… detection that the mobile station has reached the point of interest, which, for this example, corresponds to a location of an entrance to a building, a second map identified by a location context identifier”, [0024]-[0026]); wherein determining that the mobile device is approaching the portal further comprises utilizing the first location data from the beacon (see “…In an aspect, a map may be uniquely identified by an LCI…the term "point of interest" relates to any point on a map that may identify a transition from one area to another area. Example POIs may include…external doors, internal doors… detection that the mobile station has reached the point of interest, which, for this example, corresponds to a location of an entrance to a building, a second map identified by a location context identifier”, [0024]-[0026]; Figs. 1 & 5-14).
	Regarding claim 6, Das et al. teaches the limitations as indicated above. Further, Das et al. teaches wherein showing location of the mobile device on the map of the second navigation domain further comprises: receiving, by the mobile device, signals from lodestar devices associated with the second navigation domain (see “one or more satellite positioning systems, such as GPS,”, [0031]; see “routing scenario including an indoor area 1110 and an outdoor area 1120…a starting POI 1115 may be located in indoor area 1110, and a destination POI 1125 may be located in outdoor area 1120…1130, 1140, and 1150 located at exits leading from indoor area 1110 to outdoor area 1120…”, [0059] and Fig. 11); and calculating location of the mobile device within the second navigation domain based on the signals ([0011], [0016]-[0020], [0026], [0034], see “…map 400 associated with the outdoor area depicted in FIG. 4 may be transmitted to mobile station 200…”, [0042]).
	Regarding claim 7, Das et al. teaches the limitations as indicated above. Further, Das et al. teaches wherein receiving signals from the lodestar devices associated with the second navigation domain further comprises receiving signals from the lodestar devices being Global Positioning Systems (GPS) satellites; wherein calculating location of the mobile device within the second navigation domain further comprises calculating based on the signals from the GPS satellites (see “one or more satellite positioning systems, such as GPS,”, [0031]; see “routing scenario including an indoor area 1110 and an outdoor area 1120…a starting POI 1115 may be located in indoor area 1110, and a destination POI 1125 may be located in outdoor area 1120…1130, 1140, and 1150 located at exits leading from indoor area 1110 to outdoor area 1120…”, [0059] and Fig. 11; see “…map 400 associated with the outdoor area depicted in FIG. 4 may be transmitted to mobile station 200…”, [0042])
	Regarding claim 8, Das et al. teaches the limitations as indicated above. Further, Das et al. teaches wherein determining that the mobile device is approaching an exit further comprises: receiving, by the mobile device, signals from lodestar devices associated with the first navigation domain (see “one or more satellite positioning systems, such as GPS,”, [0031]; see “routing scenario including an indoor area 1110 and an outdoor area 1120…a starting POI 1115 may be located in indoor area 1110, and a destination POI 1125 may be located in outdoor area 1120…1130, 1140, and 1150 located at exits leading from indoor area 1110 to outdoor area 1120…”, [0059] and Fig. 11); and Page 4 of 20Appl. No. 16/578,933 Amdt. dated April 12, 2021determining that the mobile device is approaching the portal from the signals from the lodestar devices associated with the first navigation domain (see “a seamless transition may be experienced by the user in crossing from one area to another, which for this example includes moving from an outdoor area to an indoor area…”, [0026]).
	Regarding claim 9, Das et al. teaches the limitations as indicated above. Further, Das et al. teaches receiving signals from the lodestar devices associated with the first navigation domain further comprises receiving the signals from the lodestar devices in the form of beacons (see “one or more satellite positioning systems, such as GPS,”, [0031]); wherein determining that the mobile device is approaching the portal further comprises utilizing the signals from the beacons (see “mobile station 200 comprises an SPS receiver 210 and a wireless communication transceiver 220. Thus, mobile station 200 may communicate with one or more SPS such as SPS 110 and one or more terrestrial wireless networks, such as wireless communication network 120, which may comprise a cellular network in an aspect, or may comprise a WLAN”, [0035]; see “A WLAN may comprise an IEEE 802.11x network, and a WPAN may comprise a Bluetooth network”, [0070]). 
	Regarding claim 12, Das et al. teaches:
	processor (see “executable by a processor of a mobile station”, [0021]; [0036]); 
	a memory coupled to the processor (see “a memory”, [0021]; [0035]; [0069]); 
	a display device electrically coupled to the processor (see “graphical user interface”, [0005]); 
	a wireless communication system electrically coupled to the processor, the wireless communication system configured to receive location information wirelessly from lodestar devices external to the hand-held computing device (see “a wireless local access network (WLAN) communication system”, [0005]; [0009]; [0022]; [0031]); 
	a global positioning system (GPS) receiver coupled to the processor, the GPS receiver configured to receive signals from GPS satellites and determine location of the hand-held computing device (see “one or more satellite positioning systems, such as GPS”, [0031]); 
	the memory stores a program that, when executed by the processor (see “executable by a processor of a mobile station”, [0021]; [0036]), causes the processor to:
		determine that the hand-held computing device is approaching a first 	portal between a first indoor area and a first outdoor area, the determination 	based on signals received by the wireless communication system (see “routing 	scenario including an indoor area 1110 and an outdoor area 1120…a starting 	POI 1115 may be located in indoor area 1110, and a destination POI 1125 may 	be located in outdoor area 1120…1130, 1140, and 1150 located at exits leading 	from indoor area 1110 to outdoor area 1120…”, [0059] and Fig. 11; [0017]); 
		display on a display device (see “executable by a processor of a mobile station”, [0021]; [0036]) a first merged map concatenating a map of the first indoor area with a map of the first outdoor area (see “a diagram illustrating an example routing scenario including an indoor area and an outdoor area”, [0017], Fig. 11; [0059]); 
		show location of the hand-held computing device on the map of the first indoor area prior to the hand-held computing device transiting through the first portal (see “a diagram illustrating an example routing scenario including an indoor area and an outdoor area”, [0017], Fig. 11 & 13; [0059]; see “A routing solution may be displayed on a graphical user interface, for example, on a mobile station to aid a pedestrian or motorist in traversing a path to a destination point”, [0022]; see “a map may comprise information that may be displayed on a mobile station or other computing platform. A map may further comprise one or more points of interest”, [0034]; [0047], [0056]); and 
		then show location of the hand-held computing device on the map of the first outdoor area (Figs. 11 & 13; see “A routing solution may be displayed on a graphical user interface, for example, on a mobile station to aid a pedestrian or motorist in traversing a path to a destination point”, [0022]; see “a map may comprise information that may be displayed on a mobile station or other computing platform. A map may further comprise one or more points of interest”, [0034]; [0047], [0054]).
	Regarding claim 14, Das et al. teaches the limitations as indicated above. Further, Das et al. teaches determine that the hand-held computing device is approaching a second portal between a second outdoor area and a second indoor area (see “a building 1420 through an outdoor area 1430”, [0063], Figs. 13-14), the determination based on signals received by the GPS receiver (see “one or more satellite positioning systems, such as GPS”, [0031]); 
	display on the display device a second merged map concatenating a map of the second outdoor area with a map of the second indoor area ([0063]-[0064], 
Figs. 13-14); 
	show location of the hand-held computing device on the map of the second outdoor area prior to the hand-held computing device transiting through the second portal ([0061]-[0063], Figs. 13-14); and 
	then show location of the hand-held computing device on the map of the second indoor area ([0061]-[0063], Figs. 13-14).
	Regarding claim 15, Das et al. teaches the limitations as indicated above. Further, Das et al. teaches wherein when the program determines that the hand-held computing device is approaching the first portal, the program further causes the processor to: receive first location data from a beacon disposed with the first indoor area (e.g. Figs. 1, 3, 6, 8-9, 11); and determine from the first location data that the hand-held computing device is approaching the first portal (e.g. Figs. 1, 3, 6, 8-9, 11).
	Regarding claim 16, Das et al. teaches the limitations as indicated above. Further, Das et al. teaches wherein when the program shows location of the hand-held computing device on the map of the first outdoor area, the program further causes the processor to: receive signals from GPS satellites by way of the GPS receiver see “one or more satellite positioning systems, such as GPS,”, [0031]; see “routing scenario including an indoor area 1110 and an outdoor area 1120…a starting POI 1115 may be located in indoor area 1110, and a destination POI 1125 may be located in outdoor area 1120…1130, 1140, and 1150 located at exits leading from indoor area 1110 to outdoor area 1120…”, [0059] and Fig. 11; Figs. 1-14); and calculate location of the hand-held computing device within the first outdoor area (Figs. 1-14).
	Regarding claim 17, Das et al. teaches the limitations as indicated above. Further, Das et al. teaches wherein when the program determines that the hand-held computing device is approaching the first portal, the program further causes the processor to: Page 7 of 20Appl. No. 16/578,933 Reply to Office Action of February 11, 2021receive signals from beacons disposed within the first indoor area (Figs. 1-14); and determine that the hand-held computing device is approaching the first portal from the signals from the beacons (Figs. 1-14).
	Regarding claim 20, Das et al. teaches the limitations as indicated above. Further, Das et al. teaches receive first data associated with first beacon devices associated with the first indoor area (Figs. 1-14); receive second data associated with GPS signals associated with the first outdoor area (Figs. 1-14); and deduce that the hand-held computing device resides within the first indoor area (Figs. 1-14).
	Regarding claim 22, Das et al. teaches the limitations as indicated above. Further, Das et al. teaches wherein when the processor deduces that the hand-held computing device resides within the first indoor area, the program causes the processor to: download map data associated with the first indoor area (Figs. 1-14; see e.g. “routing scenario including an indoor area”, [0017], see “estimated position of a mobile station corresponds to a point of interest on a first map of the plurality of maps”, [0021]); calculate a location relative to at least one of the beacon devices (Figs. 1-3); and analyze the location in reference to the map data to deduce that the hand-held computing device is within the first indoor area (see “utilized for navigation operations …change of maps as a user moves from an outdoor area to an indoor area, or as a user moves from floor to floor in an indoor area”, [0023]; Figs. 9 and 11-14).
	Regarding claim 26, Das et al. teaches the limitations as indicated above. Further, Das et al. teaches receiving, by a processor of a mobile device (see “executable by a processor of a mobile station”, [0021]; [0036]), first data associated with first lodestar devices (see “mobile station 200 comprises an SPS receiver 210 and a wireless communication transceiver 220. Thus, mobile station 200 may communicate with one or more SPS such as SPS 110 and one or more terrestrial wireless networks, such as wireless communication network 120, which may comprise a cellular network in an aspect, or may comprise a WLAN”, [0035]; see “A WLAN may comprise an IEEE 802.11x network, and a WPAN may comprise a Bluetooth network”, [0070]; Fig. 1) associated with a first navigation domain; 
	receiving, by the processor of the mobile device (see “executable by a processor of a mobile station”, [0021]; [0036]), second data associated with second lodestar devices associated (see “mobile station 200 comprises an SPS receiver 210 and a wireless communication transceiver 220. Thus, mobile station 200 may communicate with one or more SPS such as SPS 110 and one or more terrestrial wireless networks, such as wireless communication network 120, which may comprise a cellular network in an aspect, or may comprise a WLAN”, [0035]; see “A WLAN may comprise an IEEE 802.11x network, and a WPAN may comprise a Bluetooth network”, [0070]; Fig. 1) with a second navigation domain (see “routing scenario including an indoor area 1110 and an outdoor area 1120…a starting POI 1115 may be located in indoor area 1110, and a destination POI 1125 may be located in outdoor area 1120…1130, 1140, and 1150 located at exits leading from indoor area 1110 to outdoor area 1120…”, [0059] and Fig. 11; [0017]); and 
	deducing, by the processor of the mobile device (see “executable by a processor of a mobile station”, [0021]; [0036]), that the mobile device resides within the first navigation domain based on exception data within the first data (see “routing scenario including an indoor area 1110 and an outdoor area 1120…a starting POI 1115 may be located in indoor area 1110, and a destination POI 1125 may be located in outdoor area 1120…1130, 1140, and 1150 located at exits leading from indoor area 1110 to outdoor area 1120…”, [0059] and Fig. 11; [0017]).
	Regarding claim 29, Das et al. teaches the limitations as indicated above. Further, Das et al. teaches receiving, by a processor of a mobile device (see “executable by a processor of a mobile station”, [0021]; [0036]), first data associated with first lodestar devices associated with a first navigation domain (see “mobile station 200 comprises an SPS receiver 210 and a wireless communication transceiver 220. Thus, mobile station 200 may communicate with one or more SPS such as SPS 110 and one or more terrestrial wireless networks, such as wireless communication network 120, which may comprise a cellular network in an aspect, or may comprise a WLAN”, [0035]; see “A WLAN may comprise an IEEE 802.11x network, and a WPAN may comprise a Bluetooth network”, [0070]; Fig. 1); 
	receiving, by the processor of the mobile device (see “executable by a processor of a mobile station”, [0021]; [0036]), second data associated with second lodestar devices associated with a second navigation domain (see “mobile station 200 comprises an SPS receiver 210 and a wireless communication transceiver 220. Thus, mobile station 200 may communicate with one or more SPS such as SPS 110 and one or more terrestrial wireless networks, such as wireless communication network 120, which may comprise a cellular network in an aspect, or may comprise a WLAN”, [0035]; see “A WLAN may comprise an IEEE 802.11x network, and a WPAN may comprise a Bluetooth network”, [0070]; Fig. 1); and deducing, by the processor of the mobile device, that the mobile device resides (see “routing scenario including an indoor area 1110 and an outdoor area 1120…a starting POI 1115 may be located in indoor area 1110, and a destination POI 1125 may be located in outdoor area 1120…1130, 1140, and 1150 located at exits leading from indoor area 1110 to outdoor area 1120…”, [0059] and Fig. 11; [0017]) within the first navigation domain by: 
	downloading, by the processor of the mobile device (see “executable by a processor of a mobile station”, [0021]; [0036]), map data associated with the first navigation domain, Page 10 of 20Appl. No. 16/578,933calculating, by the processor of the mobile device, a location relative to at least one of the first lodestar devices (see “routing scenario including an indoor area 1110 and an outdoor area 1120…a starting POI 1115 may be located in indoor area 1110, and a destination POI 1125 may be located in outdoor area 1120…1130, 1140, and 1150 located at exits leading from indoor area 1110 to outdoor area 1120…”, [0059] and Fig. 11; [0017]); and 
	analyzing the location in reference to the map data to deduce that the mobile device is within the first navigation domain (see “routing scenario including an indoor area 1110 and an outdoor area 1120…a starting POI 1115 may be located in indoor area 1110, and a destination POI 1125 may be located in outdoor area 1120…1130, 1140, and 1150 located at exits leading from indoor area 1110 to outdoor area 1120…”, [0059] and Fig. 11; [0017]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. in U.S. Patent Publication 2011/0172906 as applied to claims 1 and 12 above, and further in view of Funk et al. in U.S. Patent 8,688,375.
	Regarding claim 3, Das et al. teaches the limitations as indicated
above. Das et al. differs from the claimed invention in that it is silent regarding 
displaying the merged map further comprises shading the map of the first navigation
domain to distinguish the map of the first navigation domain from the map of the second
navigation domain. 
	Funk et al. teaches “locating and monitoring the status of people and moveable
assets...and their equipment both indoors and out” (Abstract) and “Navigation systems
and methods are typically used to provide position and tracking information for vehicles
in land, sea and aerospace environments. Recently, there has been increased interest
in providing navigation and tracking information on individuals moving in an indoor
environment” (column 1 lines 43-47). Further Funk et al. teaches an information panel
and features wherein “Location Indicator: Displays ‘Outside’ when personnel is outside.
When indoors, shades the Quadrant in which personnel is located on the floor plan.
(Color used to shade quadrant is the same color used to plot personnel on the floor
plan)” (column 31 lines 35-40 displaying the merged map further comprises shading the
map of the first navigation domain to distinguish the map of the first navigation domain
from the map of the second navigation domain).
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention, to have combined the shading techniques taught in Funk et al. in Das et al. to improve Das et al. with a reasonable expectation that it would improve the usability of the display device for the user by quickly indicating location with a change in shading.
	Regarding claim 13, Das et al. teaches the limitations as indicated
above. Das et al. differs from the claimed invention in that it is silent regarding
when the program shows the first merged map, the program further causes the
processor to shade the map of the first indoor area. 
	Funk et al. teaches “locating and monitoring the status of people and moveable
assets...and their equipment both indoors and out” (Abstract) and “Navigation systems
and methods are typically used to provide position and tracking information for vehicles
in land, sea and aerospace environments. Recently, there has been increased interest
in providing navigation and tracking information on individuals moving in an indoor
environment” (column 1 lines 43-47). Further Funk et al. teaches an information panel
and features wherein “Location Indicator: Displays ‘Outside’ when personnel is outside.
When indoors, shades the Quadrant in which personnel is located on the floor plan.
(Color used to shade quadrant is the same color used to plot personnel on the floor
plan)” (column 31 lines 35-40 the program shows the first merged map, the program
further causes the processor to shade the map of the first indoor area). 	
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention, to have combined the shading techniques taught in
Funk et al. in Das et al. to improve Das et al. with a reasonable expectation that it would improve the usability of the display device for the user by quickly indicating location with a change in shading.
Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable
over Das et al. in U.S. Patent Publication 2011/0172906 as applied to claims 1
and 12 above, and further in view of Sridhara et al. US Patent Publication
2013/00351 10.
	Regarding claim 10, Das et al. teaches the limitations as indicated
above. Further, Das et al. teaches “"mobile station" (MS) refers to a device that may from time to time have a position that changes. Such changes in position may comprise changes to direction, distance, orientation” ([0030]). Das et al. differs from the claimed invention in that it is silent regarding calculating speed and heading of the mobile device within the first navigation domain based on signals from at least one lodestar device associated with the first navigation domain; and wherein determining that the mobile device is approaching the portal further comprises finding that the heading is toward the portal and the speed is above a predetermined threshold.
	Sridhara et al. teaches “determining an indication of a likelihood that a position of
the mobile device is transitioning from a first area identifiable by a first location context
identifier to a second area identifiable by a second location context identifier via a portal
linking the first area and the second area” (Abstract; [0002]) and “a mobile device may
obtain particular location context characteristics for use in an indoor pedestrian
navigation application...Such obtained characteristics may include a schematic map
that provides or enables a display of, for example, corridors, rooms, hallways, doors,
entry ways, restrooms, portals between different areas, points of interest, or any
combination thereof...” ([0025]). Further, Sridhara et al. teaches calculating speed and
heading of the mobile device within the first navigation domain based on signals from at
least one lodestar device associated with the first navigation domain (see “a speed and
a direction, may be estimated from a trajectory”, [0048]; [0060]; see “at least one
location-based service 112”, [0036], Fig. 1; see “a recent trajectory or path of mobile
device 102 indicates that mobile device is becoming proximate to portal 206 or appears
to be heading toward portal 206”, [0046], Fig. 2; [0049]); and wherein determining that
the mobile device is approaching the portal further comprises finding that the heading is
toward the portal and the speed is above a predetermined threshold (see “an estimated
position and speed of a mobile device indicates that a user may reach a portal within a
predetermined temporal proximity threshold, then the mobile device may be considered
to be proximate to the portal. Direction of a mobile device may also or alternatively be
considered if determining proximity to a portal’, [0066]). Sridhara et al. discloses
electronic maps and web-based mapping services focus on providing directions in
certain situations and in particular environments ([0006)).
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention, to have combined the teachings of determining
speed and heading towards a portal taught in Sridhara et al. in Das et al. to
improve Das et al. with a reasonable expectation that it would improve the
determination of the locations and directions of the mobile device on the electronic map
services, thereby improving the functionality of the system.
	Regarding claim 18, Das et al. teaches the limitations as indicated
above. Further, Das et al. teaches “"mobile station" (MS) refers to a device that may from time to time have a position that changes. Such changes in position may comprise changes to direction, distance, orientation” ([0030]). Das et al. differs from the claimed invention in that it is silent regarding calculating speed and heading of the mobile device within the first navigation domain based on signals from at least one lodestar device associated with the first navigation domain; and wherein determining that the mobile device is approaching the portal further comprises finding that the heading is toward the portal and the speed is above a predetermined threshold. 
	Sridhara et al. teaches “determining an indication of a likelihood that a position of
the mobile device is transitioning from a first area identifiable by a first location context
identifier to a second area identifiable by a second location context identifier via a portal
linking the first area and the second area” (Abstract; [0002]) and “a mobile device may
obtain particular location context characteristics for use in an indoor pedestrian
navigation application...Such obtained characteristics may include a schematic map
that provides or enables a display of, for example, corridors, rooms, hallways, doors,
entry ways, restrooms, portals between different areas, points of interest, or any
combination thereof...” ([0025]). Further, Sridhara et al. teaches calculating speed and
heading of the mobile device within the first navigation domain based on signals from at
least one lodestar device associated with the first navigation domain (see “a speed and
a direction, may be estimated from a trajectory”, [0048]; [0060]; see “at least one
location-based service 112”, [0036], Fig. 1; see “a recent trajectory or path of mobile
device 102 indicates that mobile device is becoming proximate to portal 206 or appears
to be heading toward portal 206”, [0046], Fig. 2; [0049]); and wherein determining that
the mobile device is approaching the portal further comprises finding that the heading is
toward the portal and the speed is above a predetermined threshold (see “an estimated
position and speed of a mobile device indicates that a user may reach a portal within a
predetermined temporal proximity threshold, then the mobile device may be considered
to be proximate to the portal. Direction of a mobile device may also or alternatively be
considered if determining proximity to a portal’, [0066]). Sridhara et al. discloses electronic maps and web-based mapping services focus on providing directions in
certain situations and in particular environments ([0006)). 
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention, to have combined the teachings of determining
speed and heading towards a portal taught in Sridhara et al. in Das et al. to
improve Das et al. with a reasonable expectation that it would improve the
determination of the locations and directions of the mobile device on the electronic map
services, thereby improving the functionality of the system.
Allowable Subject Matter
Claims 11, 19, 21, 23-24, 27-28 and 30-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944.  The examiner can normally be reached on Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MISCHITA L HENSON/Primary Examiner, Art Unit 2865